DETAILED ACTION

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/14/2022 has been entered.
 
Response to Amendment
2. 	This office action is in response to applicant’s communication filed on 02/21/2022 in response to PTO Office Action mailed 12/21/2021.  The Applicant’s remarks and amendments to the claims and/or the specification were considered with the results as follows.  
3.	In response to the last Office Action, claims 1, 8 and 15 have been amended.  No claims are added or canceled.  As a result, claims 1-20 are pending in this office action.
4.	Applicant did not address the outstanding 112 rejection that has been issued on the Final Action mailed on 12/21/2021.  The support for amendments to claims 1, 8 and 15 cannot be found in Applicant’s specification (para. [0021]-para. [0025] and para. [0032]).  The unsupported claimed feature “generate a search query…from a received input or a query” has not been entered. In view of Applicant’s specification (See para. [0018]-para. [0025]) “Once search inputs are received, they are processed by content analysis system and/or parameter identification system, which extracts parameter-based details that can be used by search algorithm to identify relevant MM information sources…when a text input or function is evaluated, the context is analyzed to determine terms, interpretations and formats that should be used by the search algorithm…Search algorithm may utilize any search technique or approach for finding MM information sources…”. From these passages, one or ordinary skill in the art would recognize that the Applicant’s system uses a search algorithm to find information sources on the backend by comparing parameter-based details from the received/input search query or functions using some search technique or approach but Applicant’s specification does not provide sufficient support for the search algorithm would generate another search query based on the received the received input/ query and perform a search using the generated search query.  In addition, para. [0032] of Applicant’s specification is receiving an inputted query from a user, the system would parse the inputted query into a variety of steps as shown in page 9 of Applicant’s specification and the context of the query can be stored. It is unclear which passage supported the claim feature “generate a search query based on a first contextual based on a first contextual analysis of text information and parameter-based details from the received input and perform a search using the generated search query”.  At most, one of ordinary skill would recognize para. [0032] only support storing a context based on a first contextual analysis of text information and parameter-based details from the received input query and perform a search using the received input query and the stored context of the input query.
				  Response to Arguments
5.	 Applicant's arguments with respect to claims 1-20 have been fully considered but are not persuasive and the details are as follow:
	Applicant’s argument stated that “Bergstraesser, disclose that an information retrieval system is a conventional search engine which crawls of mines content or data in webpages…Applicant’s claimed invention generates a search query from received input based on a contextual analysis rather from received input”.
contain subject matter which was not described in the specification. There are no passages in the Applicant’s specification support the claimed feature “generate a search query…from a received input or a query”.  In addition to the new matter issue, the cited reference Bergstraesser still read on the argued feature “generate a search query based on a first contextual analysis of text information and parameter-based details from the received input and perform a search using the generated the search query”.  The Bergstraesser ‘s search algorithm is depended on one or more search models [e.g. search technique or approach] to generate information to be returned to user. One or more models [e.g. search technique or approach] is applied in conjunction with the search query to affect how the information retrieval system locates and retrieves the search results (See Bergstraesser, para. [0034]). The Bergstraesser search algorithm discloses generating a search query on behalf of the user in additional to the received user’s query. The search algorithm generates a search query based on context information associated with the user and uses one or more models to narrow or expand a search in order to locate and retrieve additional parameter/term(s) in additional to the parameters of user query. The additional parameters/terms can be obtained from user profile, user context, data retrieved by a search engine and model(s) (See Bergstraesser, para. [0039], para.[0061]).The retrieved data maybe selected based on matching terms or parameters of the search query or based on the search model in the search stack or a combination of matching.  The data returned based on a match between the query and other factors such as user context and a user profile and terms in an index accessible to the search engine (See Bergstraesser, para. [0066], para. [0073]- para. [0081] and Figure 5). Further, based on the query and/or the retrieved data retrieved from the online source (e.g. web pages), a second model is selected in connection with an index relating to a user’s query and/or data returned by the search engine (See para. [0078-para. [0080].   e.g. para. [0066], para. [0075], the search stack executes the generated search query to search data] and determine additional parameter-based details from the online information sources [e.g. using a second model to expand the search query e.g. expand a first set of query terms or parameters, the second model is obtained based on the data returned by online webpages to the first model and the user’s query]. Thus, the Bergstraesser reference is also generating a search query from received input based on a contextual analysis rather from received input [e.g., generates a search query based on context information associated with the user including profile information or generates a search query to determine additional parameter-based details from the online information sources using the search stack].
	Applicant’s argument stated as “Applicant contests that Figure 6 of Bergstraesser illustrates the results Applicant’s claimed invention seeks to improve…Applicant’s claimed limitation requires transforming the mechanic model search results into a single document comprising only portions of content respective mechanistic model search results such as parameters, functions and visualizations that satisfy the generated search query…Applicant’s search results generate an entirely new way to view the results, in a single document, having portions of content from respective sources that satisfies the mechanistic model search results”.
	In response to Applicant’s specification, the Examiner disagrees because Applicant’s specification fails to show how the search results are turned into a single document in a new way when there is nowhere in the specification describes a single document search result. The only passages which describe search results are in para. [0018], para. [0019], para. [0025] and transforming the mechanic model search results into a single document comprising only portions of content respective mechanistic model search results such as parameters, functions and visualizations that satisfy the generated search query” as transforming the search results into a single web page document comprising only relevant search results including parameters, functions and visualization that satisfy the received input query.  Therefore, Figure 6 of Bergstraesser still read on the amended feature. 
Applicant further argues that the format and type of MM search results can transform located information into different formats and presentations depending on the user requirements.
 In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. transform into different formats depending on the user requirements) are not recited in the current claims 1, 8 and 15.  However, as mentioned in the previous office action mailed on 12/21/2021, the Examiner has explicitly indicated  the Bergstraesser reference does not explicitly disclose the model is a mechanistic model and  transform the mechanistic model search results into one or more formats. The Examiner has relied on the Thalhammer reference to teach this feature. The Thalhammer reference discloses a mechanistic model or identify mechanistic model search results (See para. [0069], Figure 15, using mechanistic model to provide an environment for development and deployment of visual models of complex systems), wherein the mechanistic model search results are transformed into one or more formats (See Figure 30 and para. [0500] and para. [0508], the outputs of search query based on the user selections are graphically displayed in a format that allows further selection [e.g. user requirements] resulting from that search). Therefore, the combination of the cited references of Bergstraesser and Thalhammer still discloses the argued feature. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


6.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In view of Applicant’s specification (para. [0018]-para. [0025] and para. [0032]) “Once search inputs are received, they are processed by content analysis system and/or parameter identification system, which extracts parameter-based details that can be used by search algorithm to identify relevant MM information sources…when a text input or function is evaluated, the context is analyzed to determine terms, interpretations and formats that should be used by the search algorithm…Search algorithm may utilize any search technique or approach for finding MM information sources…”. From these passages, one or ordinary skill in the art would recognize that the Applicant’s system uses a search algorithm to find information sources on the backend by comparing parameter-based details from the received/input search query or functions using some search technique or approach but however, the Applicant’s specification does not provide sufficient support for the search At most, one of ordinary skill would recognize Applicant’s specification only support storing a context based on a first contextual analysis of text information and parameter-based details from the received input query and perform a search using the received input query and the stored context of the input query.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


7.	Regarding claims 1, 8 and 15, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The dependent claims 2-7, 9-14 and 16-20 are also rejected because of similar reasons.

Claim Rejections - 35 USC § 103
    	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bergstraesser (US 20110282861 A1) and in view of Thalhammer (US 2005/0171746 A1) and further in view of Hayter (US 2018/0330828 A1).
Referring to claims 1, 8 and 15, Bergstraesser discloses a computer system comprising: one or more computer processors (See para. [0053] and Figure 7A, a processor), one or more computer readable storage media; and program instructions stored on the one or more computer readable storage medium for execution by at least one of the one or more computer processors (See para. [0007], para. [0032], para. [0036], a server 106 including communications medium storing computer-executable instructions or code), comprising: 
program instructions to receive input including text and functions relating to models (See para. [0034], para. [0036] and para. [0043], receiving a user query including equations, expression, declarative statements or etc., the user query is provided to the search stack relating to one or more appropriate model(s)); 
program instructions to generate a search query based on a first contextual analysis of text information and parameter-based details from the received input and perform a search using the generated search query […]  (See para. [0066], para. [0073]-para. [0081] and Figure 5, the search algorithm disclose generating a search query on behalf of the user in additional to the received user’s query. The search algorithm generates a search query based on context information associated with the user and uses one or more models to narrow or expand a search in order to locate and retrieve additional parameter/term(s) in additional to the parameters of user query. The additional parameters/terms can be obtained from user profile, user context, data retrieved by a search engine and model(s). The retrieved data maybe selected based on matching terms or parameters of the search query or based on the search model in the search stack or a combination of matching.  The data returned based on a match between the query and other factors such as user context and a user profile and terms in an index accessible to the search engine);
program instructions to crawl online information sources for […] model information independent of the search query (See para. [0022] -para [0025], Bergstraesser’s information retrieval system is a conventional search engine which crawls or mines content or data in web pages, web sites, or any data store exposed to a search engine, but also adapt to higher-order knowledge, the information retrieval system obtains/mines data from any suitable source to generate a model representative of higher-order knowledge before a particular user search query, for example, a web document has structured data having an implicit higher-order knowledge, which is a survey results or a statistical result provided by a government agency in which the five most cited factors influencing a home buyer’s decisions are listed in order of importance, the list or table of data revels a relational framework representative of the higher-order knowledge.  When a user enters the terms “House”, “realtor”, and “Eastowne” in a search query to find information about homes for sale in the vicinity of Eastowne. The terms of search query can reflect a portion of the content of the search, the information retrieval system incorporates in a search stack computational expressions which capture the higher-order knowledge that people looking to buy homes weight five factors most in a particular order of importance, the information retrieval system locates and retrieves search results to the user reflective of the higher-order knowledge) , wherein the online information sources include text, tables, graphs, and functions (See para. [0025], para. [0045], [0048], para. [0094], the information retrieval system’s may also use an extractor which crawls and receives data include a list, table, sequence, record, spreadsheet, graph, etc., the extractor scan spreadsheet to extract calculations and/or functions referred in the spreadsheet, the extractor obtained data from any suitable table including crawler as in known in the art for discovering content on a network); 
program instructions to compare, via a search algorithm, parameter-based search details from the model search input against parameter-based details determined from the model online information sources to identify model search results (See para. [0025], para. [0056], para. [0059], para. [0071], para. [0075], para. [0077], para. [0084] and para. [0086], comparing the user search query terms “house’, “realtor” and “Eastowne” to against information about homes for sale in the vicinity of Eastowne, the information retrieval system compares the web document(s) and retrieves search results based on matching context information with respect to the query and the metadata which used to select model(s) for calculation, for example, the information extractor process content and identify five groupings of data present on the web page according to a framework model, the framework model revealed by a ranked list which indicates a representative of a higher-order knowledge, e.g., home buyers weights location, price, size, distance to work and age of building most heavily when buying a home, computational expressions could be used by an extractor to capture a portion of this high-order knowledge may be expressions that could be applied in a context in which a user is seeking information on home to purchase, such as: provide search results relating to average home price in neighborhood, or rank search results first by location and then by price and size);
program instructions to determine additional parameter-based details from the online information sources (See para. [0084]-para. [0086] and Figure 5, the search engine returns web pages in response to the user query, the set of data return from the search engine based on matches between the query terms and additional terms in an index relating to the web pages, based on the retrieved data from the webpages, appropriate second model(s) is selected to expand the search query, for example,, in response to the search query “near my office”, the second mode applies user context and GPS coordinates from the user’s office location to expend the query to include GPS of the address, city, state and the distance between each house and the user’s office);
program instructions to transform the model search results into a single document comprising only portions of content from respective model search results such as parameters, functions and visualizations that satisfy the generated search query (See para. [0087] and para. [0088], arranging the generated information to display the parameter values [e.g. parameters including distance, description], distribution of parameters [e.g. item 606 includes different parameters 618, 620, 614, 616], functions [e.g. computing the commuting distance beach each house and the user’s office] and visualizations [e.g. webpage display]).
Bergstraesser does not explicitly disclose the model is a mechanistic model and  transform the mechanistic model search results into one or more formats and determine the contextual analysis includes extracting symbols from the functions and extracting relationships between the symbols and nearby words.
However, Thalhammer discloses a mechanistic model or identify mechanistic model search results (See para. [0069], Figure 15, using mechanistic model to provide an environment for development and deployment of visual models of complex systems), wherein the mechanistic model search results are transformed into one or more formats (See Figure 30 and para. [0500] and para. [0508], the outputs of search query based on the user selections are graphically displayed in a format that allows further selection [e.g. user requirements] resulting from that search).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Thalhammer teachings in the Bergstraesser system. Skilled artisan would have been motivated to identify mechanistic model search results taught by Thalhammer in the Bergstraesser system in order to analyze large amount of information efficiently and improve accuracy of the resulting forecast (See para. [0094]). In addition, both of the references (Thalhammer and Bergstraesser) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as information retrieval in complex systems. This close relation between both of the references highly suggests an expectation of success.

Hayter disclose determine contextual analysis includes extracting symbols from the functions (See Figures 6 and 7, para. [0221] and para. [0212], extracting symbol such as “:” “/”, “=” from formulas); and extracting relationships between the symbols and extracting relationships between the symbols and nearby words (See para. [0221]-para.[0213] Figures 26-28 processing the decoded text data using the formula including symbols and nearby words such as “SUM”, “ROUND”, “SUBSITUTE” and so on).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Hayter teachings in the Bergstraesser system. Skilled artisan would have been motivated to determine parameter-based details from the functions taught by Hayter in the Bergstraesser system in order assured data accuracy and increase levels of automation at the analytical stage (See Hayter, para. [0011]). In addition, all of the references (Hayter, Thalhammer and Bergstraesser) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as information retrieval in complex systems. This close relation between all of the references highly suggests an expectation of success.
As to claims 2, 9 and 16, Bergstraesser discloses wherein the functions include at least one of equations and models (See para. [0039], para. [0042], [0045], para. [0054], para.[0048], para. [0094], the information retrieval system includes a search stack searches one or more appropriate model(s)), the information retrieval system’s extractor crawls and receives data include a list, table, sequence, record, spreadsheet, graph, etc., the extractor scan spreadsheet to extract calculations and/or functions referred in the spreadsheet). 
As to claims 3, 10 and 17, Bergstraesser discloses the parameter-based details include variable names (See para. [0068], data is labeled according to specified calculation, such that it can be referenced in other statements within model, the calculation can be expression representing numerical value, symbolic [e.g. variables] or string values). 
As to claims 4, 11 and 18, Bergstraesser discloses wherein the parameter-based details include parameter names (See para. [0068] and para. [0070], apply a model may entail multiple interactions during which only those statements for which values of all parameters in the statement are available are applied, for example, the rule statement specifics that a parameter is a house location, the value is in the form of global positioning system (GPS) coordinates of the address).
As to claims 5, 12 and 19, Bergstraesser discloses wherein the mechanistic model search results include at least one: parameter values; parameter distributions and visualizations (See para. [0068] and para. [0070], apply a model may entail multiple interactions during which only those statements for which values of all parameters in the statement are available are applied, for example, the rule statement specifics that a parameter is a house location, the value is in the form of global positioning system (GPS) coordinates of the address). 
As to claims 6, 13 and 20, Bergstraesser discloses wherein the mechanistic model search results include a set of functions similar to an inputted function (See para. [0050]-para. [0052], the extractor 262 determines a rule, expression, equation, or constraint binding or relating data in conjunction with input received from a model author 254. For example, the extractor 262 may determine that one or more portions of data in a received structure data 208 appear to be related by a rule, expression, equation, or constraint, but that the extractor is unable to determine an accurate relationship. This could occur, for example, when the extractor 262 processes data which when plotted is indicative of a trend. The extractor 262 may attempt to fit the data with a linear relationship, whereas the data is best fit with a higher order polynomial, exponential, or trigonometric function. In cases where the extractor 262 determines that a relational framework appears to be present but cannot accurately establish a rule, expression, equation, or constraint for the data, the extractor 262 may provide the data to a model author 254, or to user 202, so that the model author or user may assist in identifying the relational framework for the structured data. In cases where the extractor 262 determines that there are plural rules, expressions; equations, and/or constraints for structured data, the extractor 262 may provide the data and the candidate rules, expressions, equations, and/or constraints to a model author 254, or to user 202, so that the model author or user may disambiguate the rules, expressions, equations, and/or constraints to best identifying the relational framework for the structured data). 
As to claims 7 and 14, Bergstraesser discloses comprises a source index system for indexing parameter-based details obtained from online sources of […] model information (see para. [0039], the search stack 200 may also include a model selection component, such as model selector 210, which may select one or more appropriate model(s) 214 from a set of models stored on one or more computer readable media accessible to the model selector 210. The model selector 210 may then apply the selected model(s) 214 to the results (i.e., to retrieved data 208) of the search performed by search engine 204. In some embodiments, the selected model(s) 214 are applied to one or more steps of retrieved data responsive to the user query. Model selector 210 may be coupled to model index 212, which may be disposed with data index 206 or may be disposed as a separate index. Model index 212 may be implemented on any suitable storage media, including those described in connection with data index 206, and may be in any suitable format, including those described in connection with data index 206. The model index 212 may comprise a mapping between one or more factors relevant to the user's search (e.g., terms in user query 202, user profile, user context, and/or the retrieved data 208 retrieved by the search engine 204) and appropriate model(s) 214 that may be applied to obtain the retrieved data 208).
Bergstraesser does not explicitly disclose the model is a mechanistic model and identify mechanistic model search results.
However, Thalhammer discloses a mechanistic model or identify mechanistic model search results (See para. [0069], Figure 15, using mechanistic model to provide an environment for development and deployment of visual models of complex systems), wherein the mechanistic model search results are transformed into one or more formats based on requirements of a user (See Figure 30 and para. [0500] and para. [0508], the outputs of search query based on the user selections are graphically displayed in a particular format that allows further selection [e.g. user requirements] resulting from that search).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Thalhammer teachings in the Bergstraesser system. Skilled artisan would have been motivated to identify mechanistic model search results taught by Thalhammer in the Bergstraesser system in order to analyze large amount of information efficiently and improve accuracy of the resulting forecast (See Thalhammer, para. [0094]). In addition, all of the references (Hayter, Thalhammer and Bergstraesser) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as information retrieval in complex systems. This close relation between all of the references highly suggests an expectation of success.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Franceschini et al. (US 2016/0012336 A1) discloses a system as shown in FIG. 1 can be utilized for searching, recommending, and exploring documents through conceptual associations. As shown in the embodiment of FIG. 1, a document 102 (e.g., from a corpus of documents) is input to a natural language processing (NLP) engine 104 and text from the document 102 is automatically linked to concepts in a knowledge base 106. In an embodiment, the NLP engine 104 can also define new concepts to be added to the knowledge base 106 based on contents of the document 102. The concepts from the knowledge base (both existing and newly defined if any) that are found in the document 102 are referred to herein as the “extracted concepts” or as the “concepts extracted from the document.”
The system can also compute the relevance of the document 102 to concepts in the knowledge base 106 that are not specified in the document 102 using the extracted concepts and the knowledge base 106. In an embodiment, a degree of association between the extracted concepts other concepts (e.g., as indicated by the knowledge base 106) is used to determine a relevance of the document 102 to concepts not extracted from the document 102. Output from block 108 can include, for each concept in the knowledge base 106, a likelihood that the document is related to the concept. In another embodiment, the output from block 108 can include the relation information for just those concepts in the knowledge base 106 that meet a threshold such as the “most related” or those with a likelihood over a specified threshold.
The system can also generate a reverse index 110 that includes for each concept in the knowledge based 106, a likelihood that the document 102 is related to the concept. The document scores shown in the embodiment of the reverse index 110 in FIG. 1 indicate the likelihood that the document is related to the concept. The system can also generate an explanations index 114 which can be used to summarize the relevance of the document 102 to 
Embodiments described herein can be used to automatically link text (e.g., from a document) to concepts in a knowledge base. As described above, the sentence “The computer programmer learned how to write Java in school” contains three concepts: computer programmer, Java, and school. An embodiment of the automatic text linker described herein can discover these three concepts and link them to the closest (most relevant) concepts that it can find in a knowledge base. As used herein, the term “closest concept” refers to a concept that is “most relevant.”
In an embodiment it is assumed that natural language can be modeled using a conceptual generative language model. A generative model is one which describes how to randomly generate data given some hidden parameters. In a conceptual generative language model, the key mechanism for generating output relies on the notion of a concept. In a conceptual generative model, it is assumed that that a human externalizes a sequence of words that come to mind while thinking of a concept or a collection of concepts. For example, while thinking of the concepts “New York”, “Statue of Liberty” and “Yankees Stadium” one may produce the words “Both icons of New York City, the State of Liberty and the Yankees Stadium have attracted masses of visitors over the years.” As described further herein, a conceptual generative model can be specified by considering concepts as hidden parameters and the output text as the observations of a hidden Markov model.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 5712724037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YUK TING CHOI/Primary Examiner, Art Unit 2153